                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


    KARA LANIITA JOHNSON, #18478-078                 §
                                                     §
    VS.                                              §               CIVIL ACTION NO. 4:16cv114
                                                     §             CRIM. ACTION NO. 4:11cr16(1)
    UNITED STATES OF AMERICA                         §

                                       ORDER OF DISMISSAL

           This civil action was referred to United States Magistrate Judge Kimberly C. Priest Johnson.

    The Report and Recommendation of the Magistrate Judge, which contains proposed findings of fact

    and recommendations for the disposition of such action, has been presented for consideration. No

    objections were filed. The Court concludes that the findings and conclusions of the Magistrate Judge

    are correct, and adopts the same as the findings and conclusions of the Court.

           It is therefore ORDERED the motion to vacate, set aside, or correct sentence is DENIED
.
    and the case is DISMISSED with prejudice. A certificate of appealability is DENIED.

           It is further ORDERED all motions by either party not previously ruled on are hereby

    DENIED.

          SIGNED this 8th day of February, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
